El Juez Pbesidbnte Señor Del Tobo,
emitió la opinión del Tribunal.
La demanda, en lo pertinente, dice:
“I. Que la demandante es nna corporación bancaria, organizada de acuerdo con las leyes de los Estados Unidos de América, debida-mente autorizada para hacer negocios en Puerto Rico; y los deman-dados son mayores de 21 años de edad, siendo la demandada Mercedes de la Torre casada con Arturo O’Neill.
“II. Que en mayo 20, 1929, los demandados Francisco de la Torre y Mercedes de la Torre, mancomunada y solidariamente, suscribie-ron y entregaron al American Colonial Bank of Porto Rico, por valor recibido, un pagaré por la suma de $10,398.38, pagadero en junio 12, 1929, con intereses al 9% anual desde la fecha de su ven-cimiento, reconocido por escritura No. 32, otorgada ante el notario Don Juan de Guzmán Benitez el día 20 de mayo de 1929. Se acompaña y se hace formar parte de esta demanda una copia fiel y exacta de dicho pagaré.
“III. Que posteriormente dicho American Colonial Bank of Porto Rico endosó a la demandante, The National City Bank of New York, el referido pagaré, del cual es actualmente tenedora y dueña la demandante.
“IV. Que dicho pagaré está vencido desde 12 de junio, 1929, y ninguno de los demandados ha pagado ni en todo ni en parte dicha cantidad principal de $10,398.38, así como tampoco los intereses sobre esta suma al 9% anual desde octubre 12, 1929.”
Y el pagaré es como sigue:
“$10,398.38. — AmeRican Colonial Bans oe PoRto Rioo.' — San Juan. P. R., May 20, 1929.
“On June 12, 1929, after date, for value received, we jointly *136and severally promise to pay to the order of ‘American Colonial Banx oe PoRto Rico.’
"At the American Colonial Bank of Porto Rico in San Juan, TEN THOUSAND THREE HUNDRED NINETY EIGHT 38/100 . . . DOLLARS, with interest at the rate of 9% per annum after maturity, presentation and protest being expressly waived. All arrearages of interest to bear interest at the rate of nine per cent per annum until paid.
"And we, and each of us, hereby authorize any attorney of any Court' in the Island of Porto Rico, to appear for us, either, or any of us, in any such Court, at the suit of the then holder of this obligation upon the same, at any time after the maturity thereof, and waive the issuing and serving of process, and confess judgment against us, either, or any of us, and in favor of such holder, for the amount then appearing due thereon with interest upon the principal sum due and upon all arrearages of interest, and for costs of suit and attorney’s fees, and release all errors, and we do hereby waive all stay of execution from and after the maturity of the above note. We and each of us, hereby agree that the holder of this note may, for any valuable consideration, extend the time of payment thereof, without notifying us, and that we will remain liable thereon thereafter as if we had expressly consented to such extension. — (Signed) Mercedes de la Torre, Address: Box 17, Hato Rey. (Signed) F. de la Torre, Address: Box 427, San Juan, P. R.
"It is expressly understood and agreed that the , said bank .may, at its option, at any time, appropriate and apply to the payment and extinguishment of any of the above mentioned notes, obligations or claims, whether now existing or hereafter contracted, any and all moneys now or hereafter on deposit or otherwise with said bank to the credit or belonging to-whether said notes, obligations or claims are then due or not due.
(Al dorso, dice) :
"I, (we) hereby agree and consent to any extension of time or renewal of the within note and guarantee the payment of the same when due, or at any time thereafter, waiving demand, notice and protest. — F. de la Torre.
"Pay to the order of The National City Bank of New York, without recourse. Amerioan Colonial Bank of Porto Rico.— (Signed) R. Torres Ramis, Asst. Cashier.”
El 11 de junio de 1932 se dictó sentencia por confesión contra la demandada Mercedes de la Torre, que le fué noti-ficada el 15 y es firme.
*137El otro demandado Francisco de la Torre excepcionó la demanda por falta de hechos. La excepción fné declarada sin lugar. Finalmente contestó alegando tres defensas.
Por la primera aceptó los hechos 1 y 3 de la demanda, en cnanto al 2 negó qne suscribiera el pagaré solidariamente y en cnanto al 4 negó qne dicho pagaré quedara vencido en ju-nio 12, 1929, y aceptó no haber pagado el capital, ni parto de él, ni los intereses.
Por la segunda expuso que el American Colonial Bank' prestó a la demandada Mercedes de la Torre $10,398.38 con-viniendo el demandado en ser su simple fiador, estipulándose que el prestamista podría prorrogar a la prestataria el pago de su obligación sin el consentimiento del fiador, pero me-diante alguna consideración de valor; que la demandada Mercedes de la Torre aseguró el préstamo además con hipo-teca consignándose en el documento — que lo es la escritura No. 32 otorgada ante notario en mayo 20, 1929, que se acom-paña a la contestación — la indicada condición de prórroga mediante consideración de valor; que después de firmado el pagaré y antes de otorgarse la escritura convino con el pres-tamista en que fuera solidaria su fianza pero a condición de que no se concedieran prórrogas sin su consentimiento a me-nos que lo fueran mediante el pago de intereses y además por consideración de valor; que eso no obstante así el American Colonial Bank como su sucesor o cesionario el demandante prorrogaron la obligación sin conocimiento ni consentimiento del demandado, sin exigir a la deudora el pago de los inte-reses ni mediar consideración alguna de valor, prórroga que se extendió primero hasta mayo 20, 1930 y luego hasta mayo de 1931.
Por la tercera defensa alegó el demandado que al acep-tar su condición de fiador lo hizo en consideración a haberse obligado la deudora a garantizar como garantizó su deuda con una hipoteca sobre una finca suya situada en Hato Rey; que el demandante ejercitando esta acción personal, prescin-diendo de la hipoteca, obtuvo para asegurar la efectividad *138de la sentencia el embargo de tres inmuebles del demandado, y no obstante haber obtenido ya sentencia en este pleito contra la deudora no se ha dirigido para su cobro contra la finca hipotecada, renunciando tácitamente al gravamen, quedando así la finca hipotecada libre de toda responsabilidad; que libre de tal modo la finca hipotecada, fué en parte dada en pago por la deudora a Eduardo Fosas quien ha radicado de-manda contra el banco demandante para que cancele la hi-poteca en el registro en cuanto a la porción adquirida, y que por razón de los hechos expuestos el demandado se halla ahora impedido de subrogarse en la mencionada hipoteca, careciendo su codemandada la deudora de bienes suficientes para satisfacer su obligación.
La escritura de hipoteca acompañada a la contestación se otorgó por los demandados y el American Colonial Bant y en ella se expuso:
1, que doña Mercedes de la Torre es dueña de. una finca que se describe;
2, que dicha finca le pertenece por segregación de otra que también se describe;
3, que la finca segregada está libre de gravámenes;
4, “que Doña Mercedes de la Torre y Don Francisco de la Torre y Garrido adeudan solidariamente al American Co-lonia] Bank of Porto Rico la cantidad de diez mil trescientos noventa y ocho dólares con treinta y ocho centavos, según consta de un pagaré a la orden del banco, firmado por am-bos deudores con fecha de hoy, a vencer el día doce de junio de mil novecientos veintinueve, con intereses al nueve’ por por ciento anual;”
5, que “las partes han convenido en que Doña Mercedes de la Torre reforzará dicha obligación con garantía de pri-mera hipoteca de la parcela segregada y descrita en esta es-critura y que mediante el cumplimiento en el pago puntual de los intereses y conservando la responsabilidad solidaria de ambos deudores, el American Colonial Bank prorrogará dicha obligación en la forma que después se dirá y para ha-*139cerlo constar otorgan esta escritura con las siguientes cláu-sulas :
“Primera. Doña Mercedes de la Torre de O’Neill y Don Francisco de la Torre y Garrido reconocen deber mancomu-nada y solidariamente al American Colonial Bank of Porto Rico la cantidad de diez mil trescientos noventa y ocho dó-lares con treinta y ocbo centavos, recibida a calidad de prés-tamo por Doña Mercedes de la Torre con la garantía soli-daria de ambos deudores, a vencer el doce de junio de mil novecientos veintinueve, según consta del pagaré antes rese-ñado.
“Segunda. Como una garantía colateral de dicba deuda, Doña Mercedes de la Torre de O’Neill constituye hipoteca a favor del American Colonial Bank of Porto Rico sobre la parcela de nueve mil quinientos setenta y un metros cuadra-dos, segregada por esta escritura de la urbanización de Ciu-dad Nueva por el término de un año a partir de boy o por el de cualquier prórroga o renovación que concediere el banco aunque excediere de dicho año, por los diez mil trescientos noventa y ocho dólares con treinta y ocho centavos del principal adeudado y por sus intereses al nueve por ciento anual hasta el día del pago, más por mil dólares para costas y ho-norarios de abogado en caso de reclamación judicial queriendo y consintiendo que esta hipoteca sea inscrita en el registro de la propiedad y allí subsista hasta que la obligación que garantiza sea totalmente satisfecha.
“Tercera. Con arreglo a los términos del pagaré aquí re-señado el Banco podrá, a petición de cualquiera de los deu-dores, prorrogar dicha obligación por plazos mensuales me-diante el pago de los intereses por cada mes vencido al tipo convenido, o bien renovarla por otra nueva, bastando que en ella conste que está también garantizada con esta hipoteca en las mismas condiciones, subsistiendo siempre la hipoteca como garantía colateral hasta el día del pago aun cuando las renovaciones o nuevos pagarés excedieren del año que aquí se fija para el plazo de la hipoteca, pues ésta subsistirá en *140todo su valor garantizando dicha deuda hasta que el Banco sea pagado totalmente.
“Cuarta. El Banco acreedor se reserva el derecho, en caso de incumplimiento de esta obligación, de exigir su pago-total de cualquiera de los deudores o de ambos a la vez y de reclamar judicialmente el pago de la hipoteca, todo ello a opción exclusiva del Banco, por el orden que convenga al acreedor o persiguiendo dichas garantías todas a un tiempo.”
Excepcionó el demandante la contestación por falta de he-chos constitutivos de defensa y la corte declaró la excepción con lugar el 30 de enero de 1933 por medio de una resolu-ción fundada que nos parece conveniente transcribir:
“En este caso la corporación demandada ha radicado una de-manda en cobro de un pagaré suscrito por Francisco y Mercedes de la Torre, a la orden de American Colonial Bank of Porto Rico, el 20 de mayo de 1929, por la cantidad de $10,398.38 con interés al 9% anual y a vencer el 12 de junio de 1929. El referido pagaré en-pieza en la siguiente forma:
“ ‘On June 12, 1929 (after date) for value received, we jointly and severally promise to pay to the order of the American Colonial Bank of Porto Rico . . . ’
“Dicho pagaré fué garantizado con hipoteca sobre una finca de Doña Mercedes de la Torre, por escritura Núm. 32 de 20 de mayo de 1929, ante el Notario Don Juan de Guzmán Benitez, concurriendo en dicha escritura Don Francisco y Doña Mercedes de la Torre y el American Colonial Bank of Porto Rico. Copias del pagaré y de la escritura se acompañan a la demanda y se hacen formar parte de la misma. La demanda se presentó por The National City Bank of New York, como cesionario del American Colonial Bank of Porto Rico.
“La contestación del demandado, Francisco de la Torre, acepta el otorgamiento del pagaré y la cesión hecha al demandante, así como la falta de pago, pero niega que el pagaré haya sido suscrito por él solidariamente con la otra demandada, Doña Mercedes de la Torre; y se alega además en la referida contestación una titulada ‘segunda defensa’ y otra ‘tercera defensa’ en las cuales el demandado parte de la base de que la relación jurídica entre él y el demandante, es la de fiador y acreedor.
“El Banco demandante ha radicado una excepción previa a la *141contestación en la que se alega que la contestación no aduce hechos suficientes para constituir una defensa. Dicha excepción previa ha sido sometida por alegato.
“A nuestro juicio el problema planteado por las partes puede reducirse a dos cuestiones:
“Primera: Determinar si la obligación de Franciso de la Torre, tal y como aparece del pagaré objeto de la demanda y de la escri-tura número treinta y dos que antes se ha mencionado, es ruia obli-gación solidaria.
“Segunda: Determinar si la relación entre Francisco de la Torre y el acreedor demandante es la de deudor y acreedor o la de fiador y acreedor. Si se llega a la conclusión de que la obligación de Francisco de la Torre es solidaria y que su relación con el banco deman-dante es la de deudor y acreedor, tendremos que resolver que la excepción previa está bien fundada y debe prosperar.
“PRIMERA Cuestión. — La pauta para determinar si una obliga-ción es mancomunada o solidaria, nos la da el Código Civil en su artículo 1090 (Ed. de 1930) que dice así:
“ ‘Art. 1090. — La concurrencia de dos o más acreedores o de dos o más deudores en una sola obligación no implica que cada uno de aquéllos tenga derecho a pedir ni cada uno de éstos deba prestar íntegramente las cosas objeto de la misma. Sólo habrá lugar a esto cuando la obligación expresamente lo determine, constituyéndose con el carácter de solidaria.’
“Con este precepto por guía, veamos si la obligación expresa-mente determina la solidaridad.
“Se hace un gran esfuerzo por el demandado para probar que las palabras ‘jointly and severally’ usadas en el pagaré no son equi-valentes a las de ‘mancomunada y solidariamente’ en nuestro idioma. Se sostiene que la traducción inglesa de la palabra ‘solidaridad’ es ‘solidarity’ y esto lo lleva a la conclusión de que las palabras ‘jointly and severally, ’ usadas en el pagaré no significan que la obligación sea solidaria.
“Hemos buscado en el diccionario legal de Bouvier la palabra ‘solidarity’ y no aparece en dicho léxico, no obstante constar de tres grandes volúmenes y ser uno de los mejores, si no el mejor que existe en los Estados Unidos. Hemos buscado la misma palabra en ‘Practical Standard Dictionary’ de Funk & Wagnalls y la define así: ‘Coherence and oneness in nature, relations or interest, as of race, class, etc.’ A continuación se encuentra la palabra ‘solidary’ cuya acepción es la siguiente:
*142“ ‘Rom. and Civ. Law. Designating a joint obligation on the part of several debtors any one of whom is liable for the whole.’
‘ ‘ En cambio, en el mismo diccionario de Bouvier, aparece la frase ‘in solidnm, in solido’ y la define así:
“ ‘In Civil Law. For the whole; as a whole. An obligation or contract is said to be in solido or in solidnm when each is liable for the whole, but so that a payment by one is payment for all; i. e. it is a joint and several contract : 1 W Bla. 388. . . . The phrase is commonly used in Louisiana.’
“No tenemos duda alguna y siempre lo habíamos creído así, que las palabras ‘jointly and severally’ son equivalentes a ‘mancomunada y solidariamente,’ usadas en derecho civil. Además, al traducirse nuestro Código al idioma inglés, la frase ‘De las obligaciones manco-munadas y de las solidarias’ que aparecen como título de la sección cuarta, Capítulo Tercero, Título Primero, del Libro Cuarto, del Có-digo Civil, se tradujo por ‘several and joint obligations.’ Cód. Civil, Ed. 1930, pág. 235, compilación de 1911, Ed. Inglesa, pág. 724.
“De modo que al usarse las palabras ‘jointly and severally’ en el pagaré suscrito por el demandado, no hay duda alguna que la inten-ción fué referirse a las obligaciones de que trata el Código Civil en la Sección Cuarta, Capítulo Tercero, Título Primero del Libro Cuarto del Cód. Civil.
“Si se examina la escritura que se hizo parte de la demanda y a la cual se refiere el demandado en su alegato, se verá que la inten-ción de los demandados fué constituir una obligación solidaria. Dice la sección cuarta de la escritura:
“ ‘Cuarta: Hacen constar las partes que Doña Mercedes de la Torre y Don Francisco de la Torre y Garrido adeudan solidaria-mente al American Colonial Bank, etc. . . .’
“Por lo expuesto llegamos a la conclusión de que la obligación expresada en el pagaré es mía obligación solidaria.
“SbguNda Cuestión. — -La solución de la segunda cuestión plan-teada por el demandado la encontramos en el caso de National City Bank vs. Martínez Llonín, 41 D.P.R. 163, de cuyo ‘syllabus’ toma-mos lo siguiente:
“ ‘Uno que, para servir o beneficiar a otros y sin tener el carác-ter de deudor directo, firme como deudor solidario un documento en que se contiene una obligación de pagar, establece en dicho docu-mento la ley del contrato en cuanto a ser tal deudor solidario y no un fiador como última expresión de la voluntad de las partes y a ella, por tanto, queda sometido como tal deudor solidario.’
*143“En el presente caso Don Francisco y Doña Mercedes de la Torre suscribieron el pagaré en el cual se obligaron ‘jointly and severally’ a pagar su importe al acreedor, sin que de la faz de dicba obligación aparezca en manera alguna que el uno lo firmaba como fiador y el otro como deudor principal. Si existía algún convenio entre los sus-cribientes del pagaré, tal convenio no podía afectar los derechos del acreedor, ni tampoco podía afectar tales derechos ni variar la rela-ción jurídica entre el banco y dichos suscribientes, el hecho de que uno de ellos fuera la única persona beneficiada por el préstamo. National City Bank vs. Llonín, supra; Crédito y Ahorro Ponceño v. Bairó, 32 D.P.R. 817; Bennett vs. Boschetti, 31 D.P.R. 855; Carminely v. Truyol, 42 D.P.R. 959.
“Si se examina la escritura en que también descansa, el deman-dado en su alegato fácilmente se llega a la conclusión de que el Sr. F. de la Torre se constituyó en deudor solidario y no en fiador. En la segunda hoja de la escritura, al dorso, se encuentra un párrafo mar-cado cuarto, que empieza así:
“ ‘Cuarto: Hacen constar las partes que Doña Mercedes de la Torre y Don Francisco de la Torre y Garrido adeudan solidaria-mente al American Colonial Bank of Porto Rico, la cantidad de $10,398.38.
“En la misma página aparece la cláusula primera que dice así:
“ ‘Primera: Doña Mercedes de la Torre de O’Neill y Don Francisco de la Torre y Garrido reconocen deber mancomunada y solida-riamente, al American Colonial Bank of Porto Rico, la cantidad de $10,398.38.’
“Por lo expuesto forzoso es concluir que Don Francisco de la Torre es deudor solidariamente con doña Mercedes de la Torre por la cantidad de $10,398.38 del National City Bank of N. Y. y por con-siguiente, como anunciamos al principio de esta resolución, debemos declarar y por la presente declaramos con lugar la excepción previa interpuesta a la contestación.
“Aunque dudamos mucho que el demandado pueda enmendar su contestación de modo que aduzca hechos constitutivos de oposición a la demanda, sin embargo, debemos dar una nueva oportunidad al de-mandado para que enmiende su contestación si le fuere posible, y para no retardar de este modo el procedimiento en perjuicio del demandante, se concede al demandado un plazo improrrogable de diez días para enmendar la contestación.”
Nada hizo el demandado y el demandante pidió y obtuvo que se anotara su rebeldía y se registrara sentencia por el *144secretario. La rebeldía se anotó en abril 18, 1933 y la sen-tencia condenando al demandado al pago de la suma recla-mada en la demanda se registró el 25 de abril de 1933.
No conforme el demandado, apeló para ante este tribunal presentando un voluminoso alegato en el que señala y dis-cute los tres errores que siguen:
“Primer Error: La apelada Corte de Distrito de San Juan en su resolución de 10 de mayo de 1932, página 14 de la Transcripción de Autos, erró al desestimar la Excepción Previa contra la demanda formulada por el demandado Francisco de la Torre, ahora apelante.
“Segundo Error: La apelada Corte de Distrito de San Juan en su Resolución de 30 de enero de 1933, que figura desde la página 41 hasta la página 46 de la Transcripción de Autos, erró al sostener y declarar con lugar la Excepción Previa, formulada por el deman-dante contra la contestación del demandado Francisco de la Torre.
“Tercer Error: La apelada Corte de Distrito de San Juan, ade-más, erró al dictar sentencia en rebeldía fechada en 25 de abril de 1933, página 52 de la transcripción de autos, porque dicha sentencia aparece dictada y registrada por el Secretario, sin haberse practi-cado ninguna prueba y sin ninguna intervención por parte del Honorable Juez de la Corte.”
Comenzaremos nuestro estudio por el tercero de los erro-res señalados.
La cuestión que se suscita quedó resuelta en contra del apelante en Cochran, Síndico, v. Fernández, 47 D.P.R. 704. Véanse también las siguientes decisiones de la Corte Suprema de California, Union Oil Co. v. Conejo Oil Co., 267 P. 320, Wall v. Heald, 95 Cal. 364 y Bailey v. Sloan, 65 Cal. 387.
Es cierto que el demandado excepcionó y contestó, pero su excepción fué declarada sin lugar y su contestación insu-ficiente, y habiéndosele concedido un nuevo término para con-testar, nada hizo. Su rebeldía es manifiesta.
Si algo pudiera decirse de situación semejante es que el Secretario se encuentra en más seguras condiciones que en el caso corriente en que no comparece el demandado, porque es llamado a actuar después que la corte ha resuelto que la *145demanda es suficiente y qne el demandado no alega defensa válida alguna.
Con respecto a que se trata de un pleito que emana de un contrato sobre pago de dinero, la cuestión es evidente.
Examinemos el primer error. Surge tan clara a nuestro juicio la causa de acción de los hechos alegados en la demanda y del propio pagaré, copia del cual se acompañó a la misma, que no seguiremos a los abogados del apelante en toda su argumentación tendente a demostrar lo contrario. Se trata de deudores solidarios y aunque lo consignado ai dorso del documento y firmado únicamente por el demandado Francisco de la Torre pudiera interpretarse en el sentido de convertir al dicho demandado en fiador, siempre lo sería solidariamente y en tal caso su posición en relación con el acreedor, sería la misma. Recientemente en el caso de Drug Company of Porto Rico, Inc. v. Susoni, 43 D.P.R. 772, 780, esta corte, por medio de su Juez Asociado Sr. Córdova Dávila, se expresó así:
“Ahora bien, de acuerdo con los términos del contrato y el ca-rácter solidario de la danza, ¿cuál es la posición que ocupa el fiador demandado con respecto a su acreedora la demandante? Comen-tando el artículo 1831 del Código Civil Español, equivalente al 1730 de nuestro Código Civil, edición de 1930, que trata de los casos en que no tendrá lugar la excusión de bienes, dice Manresa:
“ ‘El segundo de los casos consignados en el artículo, es el de haberse obligado solidariamente el fiador con el deudor, y tampoco puede ofrecer duda ninguna su procedencia y justificación, porque entonces, por virtud de los mismos términos en que se contrae la obligación de fianza, cambia el carácter de la misma, toda vez que de subsidiaria pasa a ser solidaria, convirtiéndose con ello el fiador en un verdadero codeudor principal, lo mismo que el fiado. Dicha excepción se halla reconocida también en el párrafo 2o. del art. 1822, en el que se establece, como se recordará, q«ue en dicho caso, en vez de seguirse las reglas y prescripciones propias del contrato de fianza, se observará lo dispuesto en la sección 4*, capítulo 39, tit. I9 de este libro, respecto de las obligaciones solidarias. Por lo tanto, dejando de ser fiador por convertirse en deudor principal, no puede invocar el beneficio de orden que ha renunciado al obligarse in solidum con el fiado.’ Comentarios al Código Civil, tomo 12, pág. 258.
*146“En el caso de Gamarra v. Navarro, supra, se cita, explicando su alcance, la sentencia dictada por el Tribunal Supremo de España en 29 de diciembre de 1898, en la cual se dice que ‘por consistir la fianza en la obligación de cumplir los compromisos contraídos por un tercero para el caso de no hacerlo éste, cabe que el fiador se obligue solida ñámente con el dudor principal sin perder por ello el contrato su na-turaleza propia. ’
“Manresa parece explicar el sentido de esta sentencia cuando dice, comentándola, que si de los términos del contrato o de la expresión >de la voluntad del tercero resulta que la intención no fué convertirse 'en un mero deudor principal, sino constituirse tan sólo en fiador, aunque obligándose solidariamente, podrá intentarse contra él la re-damación por efecto de dicha solidaridad sin hacer antes excusión de bienes del fiado; pero hecho el pago, tendrá todos los derechos inherentes al fiador, y no estará sujeto a las limitaciones propias del .codeudor solidario.
“La responsabilidad del fiador solidario para con el acreedor es igual a la del deudor; pero d contrato de fianza conserva su natu-raleza propia en lo que respecta a las relaciones entre fiador y deu-dor. El fiador conserva sus derechos por razón de la fianza, mientras que el codeudor no tiene otros derechos que aquellos que se le recono-cen en la sección 4* del capítulo 39, tit. V> del libro 4°. del Código Civil. En sus relaciones con el acreedor el fiador solidario es un principal pa-gador que no puede alegar el beneficio de división y excusión y que tiene la obligación de cumplir el contrato íntegra y totalmente, desde •el momento en que el fiado deja de cumplir lo convenido.”
No existe el primer error, y en cuanto al segundo, dada la posición asumida por el demandado en el pleito, bastaría decir que no cabe ni siquiera discutirlo. Se concedió al demandado permiso para enmendar su contestación. No hizo uso de él. Si tenía fe en que su contestación era buena y errónea la resolución de la corte que decidió lo contrario, debió haber pedido que se dictara sentencia sobre las alegaciones y apelar de ella para ante este tribunal. No lo hizo. Abandonó su caso y fué anotada su rebeldía dictándose la sentencia consiguiente.
Diremos, sin embargo, que estudiadas las cuestiones sus-citadas creemos que fueron resueltas correctamente por la corte de distrito. De ahí'que transcribiéramos su opinión.
*147Es más, consideramos que la contestación y la escritura de hipoteca lo que hacen es robustecer la causa de acción ejer-citada. De lo que consta en el récord no aparece-compro-bada la concesión de prórroga alguna por parte del Banco Colonial o de su sucesor el demandante. Las manifestacio-nes del demandado que a ese respecto contiene la contesta-ción, quedaron huérfanas de prueba.
Quizá la realidad última sea que el demandado Francisco de la Torre se vea obligado a pagar un dinero que no tomó para sí. Pero no hay duda de que el' dinero lo recibió su codemandada Mercedes de la Torre y de que él asumió la obligación de pagarlo solidariamente. La hipoteca se cons-tituyó como una garantía colateral. Para con el banco de-mandante era el demandado Francisco de la Torre — deudor o fiador solidario — una de las dos personas a quienes podía exigir indistintamente el cumplimiento de la obligación mien-tras ésta subsistiera. T sobre su subsistencia no hay cues-tión. A nadie más que a sí mismo puede culpar el deman-dado de la situación en que se encuentra, especialmente des-pués de las repetidas decisiones de este tribunal en casos al suyo similares.

Debe declararse el recurso sin lugar y confirmarse la sen-tencia recurrida.

El Juez Asociado Señor Córdova Dávila no intervino.